UNITED STATES COURT OF APPEALS
                        FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 96-3185WM
                                _____________

Jesse F. Bowers,                      *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Missouri State Employees’             *
Retirement System Board of            *        [UNPUBLISHED]
Trustees,                             *
                                      *
                   Appellee.          *
                                _____________

                          Submitted:   May 23, 1997

                                                Filed: June 3, 1997
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.

      Jesse F. Bowers brought this action against the Missouri State
Employees' Retirement System Board of Trustees (MOSERS) claiming violations
of his federal constitutional rights because MOSERS misinterpreted a
Missouri statute that increased Bowers's retirement benefits and a state
court ruled that it lacked subject-matter jurisdiction instead of reaching
the merits of Bowers's claims for declaratory relief.
Having reviewed the record and the parties' briefs, we conclude the
district court correctly dismissed Bowers's complaint for failure to state
a claim under federal law. See Charchenko v. City of Stillwater, 47 F.3d
981, 983 (8th Cir. 1995); Chesterfield Dev. Corp. v. City of Chesterfield,
963 F.2d 1102, 1105 (8th Cir. 1992). Likewise, the district court did not
abuse its discretion in declining to exercise supplemental jurisdiction
over Bowers's state law claims. See Willman v. Heartland Hosp. East, 34
F.3d 605, 613 (8th Cir. 1994), cert. denied, 115 S. Ct. 1361 (1995).

     We affirm the district court.     See 8th Cir. R. 47B.

     MOSERS's motion for damages and costs is denied.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-